DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 contains the implied  terminology "The present disclosure provides".  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-12, and 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg (2015/01361420 in view of Mittelstadt (2014/0216474).
With respect to claim 1, Blomberg discloses a respiratory protection device (100, fig 1 of Blomberg), comprising a mask body (110, fig 1 of Blomberg) defining a breathable air zone for a wearer (see [0002], lines 11-14 of Blomberg) and having a first receiver (140, fig 1) comprising a first elastomeric seal (170, fig 4 of Blomberg) having a first end region (172, fig 3 of Blomberg) and second end (171, fig 4 of Blomberg) region and defining a first channel (147, fig 4) configured to at least partially receive a first breathing air source component (120, fig 1 of Blomberg) wherein the first elastomeric seal is configured to sealingly engage with the first breathing air source component at the first end region of the first elastomeric seal (see fig 5, element 130 is in connection with seal 170; see [0023], lines 3-6 of Blomberg).
Blomberg lacks a valve assembly operable between open and closed configurations.
However, Mittelstadt teaches a valve assembly (550/552a/552b, fig 5b of Mittelstadt) operable between an open configuration (see fig 5b of Mittelstadt) and a closed configuration (see fig 5c of Mittelstadt) in which fluid communication through the first breathing air source component to the breathable air zone is prevented and the valve assembly is in sealing engagement with the first elastomeric seal in the closed configuration (see [0072], lines 10-16 of Mittelstadt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blomberg to include the valve assembly as taught by Mittelstadt so as to be able to control the airflow to the user.
With respect to claim 7, the modified Blomberg shows that the breathing air source component is in sealing engagement with the first channel of the first elastomeric seal when attached to the mask body (see fig 5, element 130 is in connection with seal 170; see [0023], lines 3-6 of Blomberg).
With respect to claim 8, the modified Blomberg shows that at least a portion of an outer surface of the elastomeric seal is out of contact with a rigid component when the valve assembly is in the open configuration (see [0025], lines 1-6 of Blomberg).
With respect to claim 9, the modified Blomberg shows that the second end region (171, fig 4 of Blomberg) of the elastomeric seal is a floating end (see [0025], line 7 of Blomberg).
With respect to claim 10, the modified Blomberg shows that a first sealing surface (side of 552b/552b adjacent to opening 541a/541b in fig 5b of Mittelstadt) of the valve assembly is sealingly engaged with the second end region of the elastomeric seal when the valve assembly is in the closed configuration (the valve (550/552a/552b) closes the end of 170 to prevent airflow see modification in claim 1 above).

    PNG
    media_image1.png
    652
    494
    media_image1.png
    Greyscale









Annotated fig 4 of Blomberg.
With respect to claim 11, the modified Blomberg shows that the second end region of the elastomeric seal comprises an inward-turned end (see annotated Blomberg fig 4 above).
With respect to claim 12, the modified Blomberg shows that in the closed configuration the first sealing surface of the valve assembly contacts the outer surface at the inward-turned end (the valve closes 170 per modification in claim 1 above, thus the inward turned end contacts the sealing surface when closed).
With respect to claim 14, the modified Blomberg shows that a second breathing air source component configured for attachment to the mask body (see fig 1, with 120 in two instances; see [0016], lines 5-13 of Blomberg).
With respect to claim 15, the modified Blomberg shows a second elastomeric seal, wherein the second breathing air source component is in sealing engagement with the second elastomeric seal when attached to the mask body, and the valve assembly is in sealing engagement with the second elastomeric seal in the closed configuration (one or more receivers 140 on opposite sides of the body therefore having replicated structures to the first seal of claim 1 above).
With respect to claim 16, the modified Blomberg shows the first receiver is integral with the mask body (see fig 1 where 140 is integral to 110 of Blomberg).
With respect to claim 17, the modified Blomberg shows the first receiver is positioned in an opening (see opened 140 in fig 1 of Blomberg) defined by the mask body.
With respect to claim 18, the modified Blomberg shows the first elastomeric seal comprises and an inner surface (174, fig 4 of Blomberg) defining the channel (147, fig 4 of Blomberg), and an outer surface (173, fig 4 of Blomberg).
With respect to claim 19, the modified Blomberg shows the outer surface is out of contact with a rigid component when the valve assembly is in the open position (see [0025], lines 4-6 of Blomberg).
With respect to claim 20, the modified Blomberg shows the valve assembly engages a portion of the outer surface of the elastomeric seal in the closed configuration (see fig 5c of Mittelstadt where the valve contacts the opening 540b and would contact the seal 170 of Blomberg after modification).
With respect to claim 21, the modified Blomberg shows the mask body comprises a second receiver (one or more receivers 140 see [0016], lines 7-9 of Blomberg), the second receiver comprising a second elastomeric seal having a first end region and a second end region and defining a second channel configured to receive a second breathing air source component (one or more receivers 140 on opposite sides of the body therefore having replicated structures to the first seal of claim 1 above).
With respect to claim 22, the modified Blomberg shows the valve assembly engages with the second end region of the second elastomeric seal when the valve assembly is in the closed configuration to prevent fluid communication between the second breathing air source component and the breathable air zone, and the second elastomeric seal is configured to sealingly engage with the second breathing air source component at the first end region of the second elastomeric seal (see fig 5c of Mittelstadt where the valve contacts the opening 540b and would contact the seal 170 of Blomberg after modification and would do the same on opposite sides of the mask).
With respect to claim 23, the modified Blomberg shows the valve assembly is biased towards the open configuration (see [0056], lines 1-4 of Mittelstadt).
With respect to claim 24, the modified Blomberg shows an actuator (551, fig 5b of Mittelstadt) comprises a button (see [0086], lines 3-4 of Mittelstadt), and the button is depressed when the valve assembly is in the closed configuration (see [0086], lines 5-10 of Mittelstadt).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Blomberg in view of Mittelstadt as applied to claim 1 above, and further in view of Amirav (2012/0318265).
With respect to claim 15, the modified Blomberg shows the elastomeric seal (170 fig 4 of Blomberg) the seal having a reduced material thickness at the second end (in fig 5 of Blomberg the thickness of 171 is less than the thickness of 176, i.e. reduced material thickness) but lacks the second end being configured to open when air flows from the first end and close to prevent airflow from the second end toward the first end.
However, Amirav teaches a face mask (see fig 1 of Amirav) with a seal (40;50, fig 1) the second end region configured to open when air flows from the first end region towards the second end region and configured to close to prevent airflow from the second end region towards the first end region (duck bill, see [0041], lines 1-3 of Amirav).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of the seal of the modified Blomberg to include the reduced thickness and open and closed configuration as taught by Amirav as to be able to control airflow through the mask to the user. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-13 of U.S. Patent No. 11,219,787. Although the claims at issue are not identical, they are not patentably distinct from each other.
The patent claims are broader in at least one aspect and also recite additional features not claimed in the instant claims. For claims 1-2:
Regarding the broadening aspect of the patent claims, the following comparison between
the patent claims and the instant application claims highlights (see underlined features in the
patented claims) what elements have been excluded in the presentation of the application claims.
Patent claims 1-2
Instant Application claims 1-2
A respiratory protection device, comprising 

a mask body defining a breathable air zone for a wearer; 

an elastomeric seal; 
a first breathing air source component configured for attachment to the mask body in sealing engagement with the elastomeric seal, 

the elastomeric seal comprising first and second end regions, an outer surface, 
and an inner surface defining a channel configured to receive the first breathing air source component; 

a valve assembly operable between an open configuration and a closed configuration in which fluid communication through the first breathing air source component to the breathable air zone is prevented; 













and, wherein the valve assembly is in sealing engagement with the elastomeric seal in the closed configuration by a first sealing surface clamping shut the elastomeric seal

the valve assembly comprises an actuator.
A respiratory protection device, comprising: 

a mask body defining a breathable air zone for a wearer and having a first receiver, 




the first receiver comprising a first elastomeric seal having a first end region and a second end region and defining a first channel configured to at least partially receive a first breathing air source component; 



a valve assembly operable between an open configuration and a closed configuration in which fluid communication through the first breathing air source component to the breathable air zone is prevented; 

wherein the first elastomeric seal is configured to sealingly engage with the first breathing air source component at the first end region of the first elastomeric seal, 

and wherein the valve assembly engages with the second end region of the first elastomeric seal when the valve assembly is in the closed configuration to prevent fluid communication between the first breathing air source component and the breathable air

the valve assembly comprises an actuator and a first sealing surface, and when in the closed configuration the second end region of the first elastomeric seal is clamped shut by the first sealing surface.

Thus, it is apparent, for the broadening aspect, that patent claims 1-2 include features that are not in application claims 1-2. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claims 1-2 is anticipated by patent claims 1-2, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claims 1-2 are obvious over patent claims 1-2 with respect to the broadening aspect.
For dependent claims 3-6 and 8-13, the recited limitations are contained in patent claims 3-6 and 8-13, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/            Examiner, Art Unit 3785                                                                                                                                                                                            
/TIMOTHY A STANIS/            Primary Examiner, Art Unit 3785